DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Baskin et al [US 2004/0149507] in view of Ebrahimi et al [US 2018/0354443]
Claim 1. A child safety seat system comprising: a sensing component comprising a front surface and a pair of sidewalls extending downwardly and away from the front surface forming a U-shaped inner surface (the U-shaped child seat sensor assembly 106, see Fig. 1, abstract, para [0017]);
But Baskin et al fails to disclose a motion sensor integrated within the sensing component; and a display integrated into the front surface, and a speaker in communication with the motion sensor. However, Baskin et al discloses the sensor 106 provides an appropriate control signal to an air bag controller 108. Upon receiving an appropriate control signal from the sensor 106, the controller 108 disables or limits deployment of an air bag 112 associated with the seat to which the child safety seat 116 is attached. Once the car seat and hence the mechanism attachment to the safety bar 104 is removed, a control signal from the sensor 106 to the controller 108 indicates that normal air bag operation could resume (see Fig. 1, para [(0017, 0018]).
Ebrahimi et al suggest that the various types of child seats with one or more portions of the child seat monitoring system 150 integrated into various portions of the child seat.  The clip-on device with the integrated child seat monitoring system 150 can include a data processor, a wireless radio transceiver, a power storage unit (e.g., a battery), a set or array of sensors, and control logic executable by the data processor. The control logic can be configured to communicate with an application (app) running in a separate mobile device 130, an in-vehicle app, or an app running on a network resource. The control logic can also be configured to receive sensor data from the sensor array, detect various conditions or events related to the child in a car seat or the surrounding environment, and automatically send notifications or alerts to local or remote devices when various conditions or events are detected.  The clip-on device can be used with a mobile device 130 to monitor the status of a child in a car seat.   The alerts/alarms by the speakers and/or visual display devices can be configured to continue until the clip-on device is back in range of the mobile device or other corrective action is taken.  If the parent/caregiver does not respond to the alarm in a timely manner, the mobile device app can be configured to send an emergency alert to third parties or emergency contacts. Using the Global Positioning System (GPS) and phone, text, SMS messages, characters and/or symbols capabilities of the mobile device 130 and/or vehicle subsystem interface 163 such as speakers and display devices, see Figs. 3-5, 7, para [0016, 0017, 0031-0033, 0048, 0093]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the child seat monitoring system with audible and visual alarms using characters, symbols and/or text messages of Ebrahimi et al to the vehicle controller of Baskin et al for alarming and reminding of whether a child is safe or not safe inside the vehicle, since those audible and visual alarms are well known built-in with the car or vehicle for preventing of dangerous events or fatal situations.

Claim 2. The child safety seat system of claim 1, wherein the “U” shaped inner surface is configured to fit over a seat belt buckle (the U-shape sensor 106, see Fig. 1).

Claim 3. The child safety seat system of claim 1, wherein the speaker (as the combination of the audio and visual alarms between Baskin et al and Ebrahimi et al in respect to claim 1 above, and including the speakers, see Ebrahimi et al, Fig. 5, para [0032]).

Claim 4. The child safety seat system of claim 1 further comprising a second sensing component for engaging a second seat belt buckle (the two sensors 308 or non-contact sensors 401 to the second attachment mechanism 304 or 408, see Figs. 3, 4, para [0020-0022]).

Claim 5. The child safety seat system of claim 4, wherein the sensing component and the second sensing component are electrically connected (the sensors 401 is connected by wire configuration, see Fig. 4, para [0022]).

Claim 6. The child safety seat system of claim 4, wherein the sensing component and the second sensing component are wirelessly connected (the wireless or non-contact sensors 412, see Fig. 4, para [0022]).

Claim 7. The child safety seat system of claim 1 further comprising a display component for displaying a status of the child safety system (as the combination of the audio and visual alarms between Baskin et al and Ebrahimi et al in respect to claim 1 above, and including the visual LCD indicating of the child buckle is buckled, see Ebrahimi et al, Fig. 5, para [0048]).

Claim 16.  A method for installing a child seat safety system, the method including the 
the steps of; obtaining a child seat safety system; reviewing instructions for installing the child seat safety system; placing a first sensing component comprising a motion sensor, a display and a speaker over a seatbelt buckle restraining a child safety seat; and
positioning a second sensing component comprising a motion sensor, a display and a speaker over a seatbelt buckle restraining a driver, and determining whether the seatbelt buckle restraining the child safety seat is buckled or unbuckled via an audible alert and a visual alert in words or symbols on the displays when either seatbelt buckle is unbuckled (as the combination of seat attachment and the seatbelt buckle and the audible speakers and visual devices alerts between Baskin et al and Ebrahimi et al in respect to the apparatus claims 1 and 3 above).

Claim 17. The method of claim 16 further comprising the step of connecting the first and second sensing component with a connecting device (as cited in respect to claim 5 above).

Claim 18. The method of claim 16 further comprising the step of connecting the first and second sensing component wirelessly (as cited in respect to claims 6 and 11 above).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Baskin et al [US 2004/0149507] and Ebrahimi et al [US 2018/0354443] and further in view of Pretta et al [US 2016/0347213]
Claim 19.  Baskin et al fails to disclose the step of testing the child seat safety system to determine if the system is properly installed.  However, Baskin et al discloses the sensor 106 senses whether an attachment mechanism 114, e.g. an attachment bar or
Application/Control Number: 17/142,367 Page 9 Art Unit: 2685 tether strap, of a child safety seat 116 is affixed to the safety bar 104 (see Fig. 1, para [0017]).
Pretta et al suggests that the seat should be installed in the right location depending on a Child's age. The seat should be facing the correct direction, and, once installed, the seat should be tested to verity it is secured correctly. It is estimated that 73 percent of child car seats are not used or installed correctly (see para [0005)). the sensor array (608) includes a motion sensor. Such motion sensor determines if the child safety seat is adequately secured to the vehicle restraint system. If the processing device (602) determines the SSM (600) is in motion and the motion sensor indicates excessive rocking (acceleration/movement) a warning is generated (see Fig. 17, para [0149]). Therefore, it would have been obvious to one skill in the art before the effective filed date of the invention to implement the testing after installing the child seat of Pretta et al for the sensing attachment of Baskin et al and Ebrahimi et al for preventing of errors and unsecured seat that cause of injury and fatal to a child.

Response to Arguments
Applicant’s arguments, see the response, filed 05/01/2022, with respect to the rejection(s) of claims 1-11, 14-19 under Baskin et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previous rejected reference of Ebrahimi et al to make the rejection smoother.

Applicant’s arguments:
(A)	The buckle status processor of Siebert is not integrated into the buckle signaling device of Siebert, nor is it a display of any kind. The buckle status processor of Siebert uses existing vehicle lights.
(B)	Siebert teaches or even suggests a display integrated into a front surface of a sensing component as originally required.
(C)	Baskin and Siebert, alone or in combination do not teach or suggest a display is configured to display words or symbols indicating whether the seatbelt buckle is secured or unsecured as now required.

Response to the arguments:
(A)	The combination of the rejected reference of Siebert is withdrawn, and being replaced with the previous rejected reference of Ebrahimi et al to make the rejection smoother.  Since Ebrahimi et al taught that the child seat monitoring system with one or more portions of the child seat monitoring system 150 integrated into various portions of the child seat.  The control logic can also be configured to receive sensor data from the sensor array, detect various conditions or events related to the child in a car seat or the surrounding environment, and automatically send notifications or alerts to local or remote devices when various conditions or events are detected.  The alerts/alarms by the speakers and/or visual display devices can be configured to continue until the clip-on device is back in range of the mobile device or other corrective action is taken.  Using the Global Positioning System (GPS) and phone, text, SMS messages, characters and/or symbols capabilities of the mobile device 130 and/or vehicle subsystem interface 163 such as speakers and display devices, see Figs. 3-5, 7, para [0016, 0017, 0031-0033, 0048, 0093]).  Therefore, it would be obvious to one skill in the art to combine the child seat monitoring system with audible and visual alarms using characters, symbols and/or text messages of Ebrahimi et al to the vehicle controller of Baskin et al for alarming and reminding of whether a child is safe or not safe inside the vehicle, since those audible and visual alarms are well known built-in with the car or vehicle for preventing of dangerous events or fatal situations.  The child seat texting/symbol notifications are well known in the vehicle child seat industries and available in the automobile markets.
(B)	As indicated in section (A) above, wherein the child seat monitoring system with one or more portions of the child seat monitoring system 150 integrated into various portions of the child seat, such as the output devices interface 163 of Ebrahimi et al, see Figs. 4, 5, para [0016, 0017].
(C)	As indicated in section (A) above, wherein the audible and visual alarms include the texts and/or symbols messages, as discussed in claim 1 above.

Conclusion
Claims 8-11, 14 and 15 are allowed over the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
06/22/2022